FILED
                             NOT FOR PUBLICATION                           MAY 19 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


XINJUN ZHU,                                      No. 12-73774

               Petitioner,                       Agency No. A087-865-264

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Xinjun Zhu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for withholding of removal. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We deny

the petition for review.

      Zhu testified he is married and he is the biological father of two children,

and that his wife was sterilized under China’s family planning policies. Substantial

evidence supports the agency’s determination that Zhu failed to sufficiently

corroborate his testimony with reasonably obtainable evidence to meet his burden

of proof for withholding of removal. See id. at 1047-48; Ren v. Holder, 648 F.3d
1079, 1094 (9th Cir. 2011) (record did not compel the finding that petitioner

presented sufficient corroborating evidence to meet his burden of proof). We

reject Zhu’s contention that the BIA mischaracterized the record. Thus, Zhu’s

withholding of removal claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                     12-73774